 20-12411-jlg       Doc 84       Filed 05/10/21 Entered 05/10/21 14:38:08          Main Document
                                               Pg 1 of 2



UNITED STATES BANKRUPTCY COURT                                   Hearing Date and Time:
SOUTHERN DISTRICT OF NEW YORK                                    May 11, 2021 at 11:00 a.m.
-------------------------------------------------------------x
In re:                                                           Chapter 11

Genever Holdings LLC,                                            Case No. 20-12411 (JLG)

                                             Debtor.
-------------------------------------------------------------x

              DEBTOR’S STATEMENT IN OPPOSITION TO THE MOTION
           OF PACIFIC ALLIANCE ASIA OPPORTUNITY FUND TO CONVERT
             THE CASE TO CHAPTER 7, OR, IN THE ALTERNATIVE, FOR
            THE APPOINTMENT OF A CHAPTER 11 OPERATING TRUSTEE

TO:     THE HONORABLE JAMES L. GARRITY JR.
        UNITED STATES BANKRUPTCY JUDGE

        Genever Holdings LLC (the “Debtor”), as and for its Opposition to the motion of Pacific

Alliance Asia Opportunity Fund (“PAX”) seeking to convert this Chapter 11 case to Chapter 7,

or, in the alternative, the appointment of an Operating Trustee pursuant to 11 U.S.C. §1104(a)

(the “Motion”), respectfully states and alleges as follows:

        1.       The Debtor opposes the Motion for all of the reasons set forth in (i) the Debtor’s

opposition (#ECF 22) to PAX’s motion for relief from the automatic stay (ECF #12), and (ii) the

Debtor’s opposition (ECF #83) to the motion of the United States Trustee seeking the

appointment of a Chapter 11 Operating Trustee (ECF #64). The Debtor also adopts the objection

to the Motion filed by Bravo Luck Limited (ECF #44).




                                                         1
20-12411-jlg     Doc 84   Filed 05/10/21 Entered 05/10/21 14:38:08     Main Document
                                        Pg 2 of 2



         WHEREFORE, the Debtor respectfully requests the entry of an Order denying the

Motion filed by PAX.

Dated:      New York, New York
            May 11, 2021
                                            Goldberg Weprin Finkel Goldstein LLP
                                            Attorneys for the Debtor
                                            1501 Broadway, 22nd Floor
                                            New York, NY 10036
                                            (212) 221-5700

                                            By: /s/ J. Ted Donovan




                                           2
